Citation Nr: 1827561	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung condition, to include as a qualifying chronic disability associated with Persian Gulf service under 38 C.F.R. § 3.317. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1987 to June 1987, and from October 1988 to April 1994, to include service in the Southwest Asia theater of operations.  He also served in the Army National Guard of Kansas from 1994 to 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  At the Veteran's request, jurisdiction has since been transferred to the RO in Wichita, Kansas. 

This matter has previously been before the Board on multiple occasions.  Most recently, in May 2016, the Board remanded the claim to rectify an examiner's opinion that did not address previous clinical findings and did not provide a clear explanation of currently diagnosed conditions.  The RO obtained addendum opinions in March 2017 and December 2017 that, when combined, satisfy the Board's remand instructions. 


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia from January 1991 to May 1991. 

2.  Resolving all reasonable doubt in the Veteran's favor, an undiagnosed illness manifested by respiratory symptoms is related to the Veteran's service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for an undiagnosed illness manifested by respiratory symptoms are met.  38 U.S.C. §§ 1110, 1113, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.317 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection for a Lung Condition

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Furthermore, under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is currently December 31, 2021.  See 38 C.F.R. § 3.317(a)(1)(i).  A "qualifying chronic disability" may include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness, to include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include: (1) fatigue, (2) signs or symptoms involving skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

The Veteran first filed a claim of entitlement to service connection for a lung condition in July 2007.  In his claim, he stated that his disability began in July 1995.  

Medical records on file show that the Veteran first sought treatment for a respiratory condition with a private provider after service in December 2004.  The Veteran presented with a productive cough, wheezing, shortness of breath, dyspnea on exertion, and occasional dizziness.  At that time, spirometry data was interpreted as mild obstructive ventilatory defect and minimal restrictive ventilatory defect with no significant change in volume after the administration of bronchodilators.  The physician noted an impression of asthma, but did not provide a formal diagnosis.  

The Veteran underwent a VA lung conditions examination as well as a Gulf War examination in May 2008.  The examiner diagnosed asthma, based on the December 2004 medical records and the Veteran's report that he had been given an asthma diagnosis as a reservist in the Kansas National Guard.  The examiner noted a history of shortness of breath and the Veteran reported that he got short of breath easily, especially when the weather changed from hot to cold.  The Veteran had been given an Albuterol inhaler that he continued to use, with little improvement in his condition.  Chest x-rays were unremarkable.  The examiner attempted to complete pulmonary function testing (PFT), but was unable to do so as the Veteran blacked out during forced vital capacity (FVC) testing.  

The Veteran once again underwent the same examinations as above in September 2012.  The examiner reported a diagnosis of asthma dating to the "early 2000s" as well as another diagnosis of "respiratory problem, unknown related to gulf condition."  The examiner noted the Veteran's statement that he had difficulty breathing during his service in Southwest Asia and that the Veteran attributed this difficulty to the inhalation of smoke and debris from burning oil wells.  Examination showed that the Veteran's respiratory condition required the intermittent use of oral bronchodilators.  Imaging studies of the chest were within normal limits and unremarkable.  The examination report states that PFT was completed with a bronchodilator but that the Veteran was unable to comply with the breathing technique for testing lung volume and diffusing capacity of the lungs for carbon monoxide (DLCO).  The examiner concluded that it was less likely than not that the Veteran's claimed condition was caused by service, explaining that exposure to carbon monoxide was not known to cause asthma.  The examiner did not address an undiagnosed lung condition. 

Accordingly, the Board remanded the claim in December 2012 for a new examination.  In January 2016, the Veteran underwent a new respiratory conditions examination.  The examiner reported that although the Veteran stated he had been given a diagnosis of asthma, he could not complete his PFTs and therefore had not ever been diagnosed with a respiratory condition.  Subsequent to the Board's May 2016 remand, the examiner was asked to clarify those comments.  In a March 2017 addendum, the examiner explained that the National Asthma Education and Prevention Program (NAEPP) provides guidelines for the diagnosis of asthma based on the difference between pre and post-bronchodilator spirometry tests.  The only reliable spirometry test was from the September 2012 examination, which showed no significant bronchodilator response.  Therefore, the examination was not diagnostic for asthma.  In a December 2017 follow-up addendum opinion, the examiner clarified that the Veteran did not have a diagnosed respiratory disease during or after active duty.  The PFT is the primary method for determining a respiratory disease and, as the Veteran had not been able to complete a PFT, there had never been an objective basis for a diagnosis.  

The Veteran, having served in the Southwest Asia theater of operations from January 1991 to May 1991 is a qualifying Persian Gulf Veteran under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317(a).  Based on the Veteran's medical records and the most recent VA examiner's opinions, it appears that the Veteran's asthma diagnosis was based solely on the Veteran's self-reported history as given in December 2004.  Although the Veteran, as a layperson, is competent to report a diagnosis as given to him by a medical professional, objective testing guidelines, as explained by the examiner, are more probative.  Resolving all doubt in the Veteran's favor, the Board can concede that the Veteran has an undiagnosed illness manifested by respiratory symptoms.  Among those symptoms, the September 2012 examination found that the Veteran's condition required intermittent use of oral bronchodilators.  If evaluating the undiagnosed illness under an analogous diagnostic code, see 38 C.F.R. § 4.20, the need for intermittent oral bronchodilator therapy represents a rating of 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6602, for bronchial asthma. 

Therefore, resolving all reasonable doubt in his favor, the Veteran served in Southwest Asia during the Persian Gulf War and has a qualifying chronic disability that manifested to a degree of 10 percent prior to December 31, 2021.  Accordingly, under 38 C.F.R. § 3.317(a), service connection is granted for a lung condition.  


ORDER

Entitlement to service connection for an undiagnosed lung disorder is granted. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


